UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM EARL MARSHALL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-91-195-C-P, CA-97-236-3-P)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Earl Marshall, Appellant Pro Se. David Culver Keesler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) and his motion to reconsider under Fed. R. Civ. P.

60(b). We have reviewed the record and the district court’s opin-

ions and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Marshall, Nos. CR-91-195-C-P;

CA-97-236-3-P (W.D.N.C. Nov. 17, 1997; Dec. 16, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2